                                                                                            FILED
                                                                                   2018 Oct-30 PM 03:26
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


TERRY WILLIAMS,                             )
                                            )
      Plaintiff,                            )
                                            )   Civil Action Number
vs.                                         )    2:18-cv-01307-AKK
                                            )
TOWN OF MORRIS, ALABAMA                     )
and MAYOR JOE PYLANT,                       )
      Defendants.                           )



                   MEMORANDUM OPINION AND ORDER

      Terry Williams filed this action in the Circuit Court of Jefferson County,

Alabama against the Town of Morris, Alabama and its mayor, Joe Pylant, alleging

the defendants violated his due process rights by terminating his employment

without notice or a hearing. Doc. 1-1. The defendants removed the action to this

court under 28 U.S.C. §§ 1343, 1441, and 1443, doc. 1, and have moved to dismiss

for failure to state a claim, doc. 2. For the reasons explained below, the motion is

due to be granted solely as to the claims against Mayor Pylant.

I.    STANDARD OF REVIEW

      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual
allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Mere “labels and conclusions”

or “a formulaic recitation of the elements of a cause of action” are insufficient.

Iqbal, 556 U.S. at 678 (citations and internal quotation marks omitted).

      Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a

complaint fails to state a claim upon which relief can be granted. “To survive a

motion to dismiss, a complaint must . . . state a claim to relief that is plausible on

its face.” Iqbal, 556 U.S. at 678 (citations omitted) (internal quotation marks

omitted).   A complaint states a facially plausible claim for relief “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citation

omitted). When considering a motion to dismiss under Rule 12(b)(6), the court

accepts “the allegations in the complaint as true and construe[s] them in the light

most favorable to the plaintiff.” Hunt v. Aimco Props., L.P. 814 F.3d 1213, 1221

(11th Cir. 2016).

II.   FACTUAL BACKGROUND

      Taking Williams’ allegations as true, Williams worked as a police officer for

the Town of Morris for approximately four years and “attained permanent status”

during his tenure. Doc. 1-1 at ¶ 4. This lawsuit stems from his discharge. The


                                          2
town initially placed Williams on administrative leave without pay. Id. at ¶ 5. The

Chief of Police, Mike Nazarchyk, did not tell Williams the reasons for the

decision, and the town never gave Williams written notice of the charges against

him. Id. Additionally, the town did not hold a pre-disciplinary hearing before

placing Williams on leave. Id. Three days after placing Williams on leave, Chief

Nazarchyk sent Williams a one-sentence letter stating, “[t]he Governing body of

the Town of Morris has decided that as of this date your services as [a] Police

Officer for the Town of Morris are no longer required.” Id. at ¶ 7. The defendants

did not inform Williams of his right to appeal or to a hearing. Id.

       After his termination, Williams asked Chief Nazarchyk, Mayor Pylant, and

the town’s attorney for a copy of the applicable personnel rules regarding

termination of a police officer. Id. at ¶¶ 8 and 9. Instead of providing Williams the

requested rules, Chief Nazarchyk informed Williams that he had fifteen days to

appeal his termination.    Id.   However, the Chief did not give Williams any

information about the procedure. Id. Moreover, although Williams sent a notice

of appeal to Mayor Pylant, no one responded. Id. at ¶ 10.

III.   ANALYSIS

       Williams asserts claims against the Town of Morris and Mayor Pylant in his

official capacity for alleged violations of Williams’ due process rights. However,

Williams concedes that his claims against Mayor Pylant are duplicative of his


                                          3
claims against the town. See doc. 4 at 8; McMillian v. Monroe County, 520 U.S.

781, 785 n.2 (1997); Morrow v. Caldwell, 153 So. 3d 764, 771 (Ala. 2014).

Therefore, the claims against Mayor Pylant are due to be dismissed.

       A.      Section 1983 Claim—Count Two

       Williams asserts a claim against the town under 42 U.S.C. § 1983 for alleged

violations of his right to due process. Doc. 1-1 at ¶¶ 17-18. In his opposition to

the motion to dismiss, Williams clarifies that his claim is based on violations of his

procedural due process rights under the Fourteenth Amendment. Doc. 4 at 1.1

Such a claim requires that Williams allege “(1) a deprivation of a constitutionally-

protected liberty or property interest; (2) state action; and (3) constitutionally-

inadequate process.” Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003)

(citation omitted). The first two requirements are not in dispute, as Williams

alleged a deprivation of a constitutionally-protected property interest by state

action through his contention that he had permanent employment status and that

the town summarily discharged him without notice or a hearing. See doc. 1-1 at

¶¶ 4, 7, and 17; see also McKinney, 20 F.3d at 1560 (noting that an employee with

       1
          While Williams may be entitled to the protection of procedural due process under the
Fourteenth Amendment, his allegations regarding his termination do not implicate any
substantive due process rights. See McKinney v. Pate, 20 F.3d 1550, 1560 (11th Cir. 1994) (en
banc) (“Because employment rights are state-created rights and are not ‘fundamental’ rights
created by the Constitution, they do not enjoy substantive due process protection.”). However,
this fact does not mean, as the town contends, that Williams has not alleged a violation of a right
protected by Federal or Constitutional law, see doc. 2 at 6. To the contrary, Williams alleges that
the town violated his due process rights, doc. 1-1 at ¶ 17, which is sufficient to plead a
Fourteenth Amendment Due Process Clause claim.
                                                4
tenure, or permanent status, “had a property right in continued employment and

therefore was entitled to the protection of procedural due process”) (citation and

emphasis in original omitted). Thus, the only issue of contention is whether the

failure to provide notice or a hearing is sufficient to show a constitutionally-

inadequate process.

      “An essential principle of due process is that a deprivation of life, liberty, or

property ‘be preceded by notice and opportunity for hearing appropriate to the

nature of the case.’” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 and

546 (1985) (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,

313 (1950)). In light of that principle, “the Supreme Court has explained that a

‘tenured employee is entitled to oral or written notice of the charges against him,

an explanation of the employer’s evidence, and an opportunity to present his side

of the story’ before a state or state agency may terminate an employee. [] In other

words, the employee is entitled to ‘some kind’ of pre-termination hearing.”

McKinney 20 F.3d at 1561 (quoting Loudermill, 470 U.S. at 542 and 546).

      In this case, the town failed to give Williams notice of the charges against

him and deprived him of his right to respond. Doc. 1-1 at ¶¶ 5, 13. Despite this

fact, the town, citing Cotton v. Jackson, 216 F.3d 1328 (11th Cir. 2000), argues

that Williams has not alleged a violation of his procedural due process rights

because he failed to first pursue state remedies. This case is distinguishable from


                                          5
Cotton, however, because the plaintiff in Cotton received notice of the charges

against him and a chance to respond before his termination. See Cotton, 216 F.3d

at 1329; see also McKinney, 20 F.3d at 1561-62 (noting that McKinney received

written notice of the charges against him and a hearing).

      Williams’ allegations are more similar to those in Fetner v. City of Roanoke,

813 F.2d 1183 (11th Cir. 1987), a case in which the city discharged its police chief

without providing written notice of the charges or a hearing. The chief sued under

§ 1983 for violations of his right to procedural due process. 813 F.2d at 1183-84.

The district court granted the city’s motion for summary judgment, finding, among

other things, “adequate due process was provided by the post-deprivation remedies

available through state personnel proceedings and a state law suit . . . .” Id. at

1185. The Eleventh Circuit reversed, finding that “[p]ost-deprivation remedies do

not provide due process if pre-deprivation remedies are practicable,” id. at 1186

(citing Logan v. Zimmerman Brush Co., 455 U.S. 422, 436 (1982)), and that a

public employee may state “a valid procedural due process claim when he alleges

that the defendants failed to give him written notice or a hearing before firing

him,” id.

      Based on Fetner, Williams’ allegations that the town discharged him without

providing notice of the charges or a pre-termination hearing are sufficient to state a




                                          6
plausible § 1983 claim for violation of his procedural due process rights.

Therefore, the motion to dismiss the § 1983 claim is due to be denied.

      B.     The State Law Claim—Count One

      The town argues also that it is entitled to municipal immunity, doc. 2 at 5-6,

for Williams’ claim for alleged violations of his due process rights under Alabama

state law, doc. 1-1 at ¶¶ 15-16. Under Alabama law, municipalities are generally

immune from suit, but a municipality may be liable for the “neglect, carelessness,

or unskillfulness of some agent, officer, or employee of the municipality . . . .”

Ala. Code (1975) § 11-47-190; Ex parte City of Bessemer, 142 So. 3d 543, 549-50

(Ala. 2013). The town argues that this exception to municipal immunity does not

apply because Williams’ allegation that “‘the governing body’ of Morris decided

that his services were not required’ . . . is not an allegation that any agent, officer,

or employee of the Town was neglectful, careless, or unskillful.” Doc. 2 at 5

(quoting Doc. 1-1 at ¶ 7). While true in some respects, the town’s argument

ignores several material allegations in the Complaint. Pertinent here, Williams

alleges that Chief Nazarchyk did not provide him with notice of the charges against

him or his right to appeal, the town’s attorney told Williams that he was an at-will

employee, and Mayor Pylant did not respond to Williams’ appeal. Doc. 1-1 at

¶¶ 5, 7-10. Those allegations, construed in the light most favorable to Williams,

are sufficient to plead a plausible claim that an employee or agent of the town was


                                           7
neglectful, careless, or unskillful with respect to Williams’ termination. In light of

the pleadings, the court finds that the town has not shown that it is entitled to

municipal immunity at this juncture.

      C.      Declaratory and Injunctive Relief Claim—Count Three

      Finally, the town argues that Williams’ claim for declaratory and injunctive

relief based on the alleged violation of his due process rights is due to be dismissed

because Williams did not state a plausible claim under § 1983 or Alabama law.

Docs. 1-1 at ¶ 19; 2 at 7; 5 at 6. In light of the court’s rejection of the town’s

arguments, see pp. 4-8, supra, the motion to dismiss this claim also fails.

IV.   CONCLUSION AND ORDER

      For these reasons, the defendants’ Motion to Dismiss, doc. 2, is GRANTED

solely as to the official capacity claims against Mayor Pylant, and those claims are

DISMISSED WITH PREJUDICE. The motion is DENIED as to the claims

against the Town of Morris, and the town’s answer is due by November 12, 2018.

      DONE the 30th day of October, 2018.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                          8
